COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
ALEX HERNANDEZ,                                                     No. 08-16-00218-CV
                                                  §
                          APPELLANT,                                   Appeal from the
                                                  §
V.                                                               County Court at Law No. 3
                                                  §
U.S. BANK TRUST N.A. AS                                           Of El Paso County, Texas
TRUSTEE FOR LSF8 MASTER                           §
PARTICIPATION TRUST,                                               (TC# 2016-CCV00265)
                                                  §
                            APPELLEE.
                                                  §

                                 MEMORANDUM OPINION

       This interlocutory appeal is before the Court on its own motion to determine whether it

should be dismissed for want of jurisdiction. Finding that the order Alex Hernandez seeks to

appeal is not an appealable interlocutory order, we dismiss the appeal for want of jurisdiction.

       U.S. Bank Trust N.A. Trustee for LSF8 Master Participation Trust (U.S. Bank Trust)

purchased real property in El Paso, Texas at a foreclosure sale. U.S. Bank Trust demanded that

Hernandez vacate the property, but he allegedly failed to do so. U.S. Bank Trust subsequently

filed a forcible detainer in the justice court seeking possession of the property. A jury found in

U.S. Bank Trust’s favor, and Hernandez appealed. U.S. Bank Trust filed a motion for summary

judgment, and that motion is set for hearing on September 8, 2016. The case is also set for jury

trial in the County Court at Law No. 3 on October 11, 2016. Alleging that Hernandez was a
tenant at sufferance, U.S. Bank Trust filed a motion requesting that Hernandez be ordered to pay

monthly rental payments into the court’s registry during the pendency of the case. The court

granted that motion and ordered Hernandez to pay $800 per month into the registry of the court

while the case remains pending. Hernandez filed notice of appeal.

       It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West Supp. 2016)

(authorizing appeals from certain interlocutory orders). It is undisputed that the trial court has

not entered a final judgment. The Court sent Hernandez a letter notifying him of the Court’s

intent to dismiss the appeal for want of jurisdiction because the order requiring him to pay rent

during the pendency of the case is not an appealable interlocutory order. In his response,

Hernandez claims that the order is appealable under Section 51.014 because it is a temporary

injunction. See TEX.CIV.PRAC.&REM.CODE ANN. § 51.014(a)(4). The purpose of a temporary

injunction is to preserve the status quo of the subject matter of the litigation pending a trial on the

merits. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). At the time U.S. Bank

Trust filed the forcible detainer action, Hernandez was not paying any rental payments to U.S.

Bank Trust. Thus, the trial court’s order is not a temporary injunction because it does not have

the effect of preserving the status quo. To the contrary, the purpose of the order is to change the

status quo and provide adequate protection to U.S. Bank Trust in the event it prevails on the

forcible detainer action. The appeal is dismissed for lack of jurisdiction.



September 14, 2016
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

                                                 -2-